Citation Nr: 0502862	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  02-16 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of a shell fragment wound of the right forearm, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for service-connected 
residuals of a shell fragment wound of the right thigh, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to October 
1945.  He is the recipient of the Purple Heart Medal with one 
Oak Leaf Cluster. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2001 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  The Board remanded the issues in 
May 2004 to ensure compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  The case now returns to the 
Board for appellate review. 

For good cause shown, the veteran's motion for advancement on 
the docket was granted.  See 38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  Residuals of a shell fragment wound of the right forearm 
include an asymptomatic 1/4 inch scar, satisfactory 
neurovascular status, strong grip strength, normal sensation, 
and full and painless range of right elbow motion.

2.  Residuals of a shell fragment wound of the right thigh 
include an asymptomatic 1/8 inch scar, swelling and 
crepitation of the right knee, range of motion of the right 
knee from zero to 130 degrees, good quadriceps muscle tone, 
and mild degenerative arthritis of the right knee. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased for 
residuals of a shell fragment wound of the right forearm have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.73, Diagnostic Code 5307 (2004).

2.  The criteria for entitlement to an increased rating for 
residuals of a shell fragment wound of the right thigh have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.73, Diagnostic Code 5313 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran served on active duty from April 1943 to October 
1945 in the United States Army.  He is the recipient of the 
Purple Heart Medal with one Oak Leaf Cluster.  

The veteran's service medical records reveal that the veteran 
was wounded in action in the right thigh with a shell 
fragment in November 1943.  It was noted that the wound 
lacerated the right posterior thigh, four inches above the 
popliteal space.  It was small, two by 1/2 centimeters.  An X-
ray revealed a normal right thigh.  The wound was debrided 
and no fracture was found.  There was hemorrhage from the 
wound, so it was operated on and a clot was removed.  It was 
also noted that the veteran had a severe sprain of the right 
knee.  In December 1943 the veteran's diagnoses were shell 
fragment wound penetrating the right thigh and severe sprain 
of the right knee.  He was put in a cast and upon removal, in 
mid-December 1943, it was noted that the wound was healed and 
there was some fluid in the knee joint.  He had active and 
passive motion of the knee in bed.  At the beginning of 
January 1944 the veteran was walking without crutches and had 
only slight swelling of the knee.  In mid-January the veteran 
walked with only a slight limp and had full motion of the 
knee.  It was noted that the veteran should regain full use 
of his knee.  At the beginning of March 1944 the veteran was 
walking quite well with minimal complaints.  He was 
discharged to duty.  

In May 1944 the veteran was wounded with shrapnel penetrating 
the right forearm, proximal and medial aspect.  It was 
observed that the veteran had small lacerations and abrasions 
of the right elbow and forearm.  X-ray showed no facture, but 
did reveal a foreign body.  It was noted that there was no 
nerve damage.  The wound was debrided with removal of a 
foreign body.  Also in May 1944 it was noted that the veteran 
had slight pain, but finger movements and sensation were 
absolutely normal.  After approximately one month the veteran 
was discharged to duty.

The veteran's October 1945 separation examination revealed 
that the veteran had a penetrating wound of the right leg and 
knee due to a shell fragment from enemy action and a 
penetrating wound of the right arm due to a shell fragment 
from enemy action.  Upon physical examination, it was noted 
that the veteran had scars, traumatic and operative, on his 
right knee and right arm.  The remainder of the physical 
examination was normal.  

Based on the veteran's service medical records, service 
connection for moderate wounds of muscle groups VII and XIII, 
rated at 10 percent each, was granted in an April 1949 rating 
decision.  

An October 1950 VA examination reflected complaints of pain 
in the right elbow region with numbness in the skin and 
nearby.  A history of the veteran's right forearm and right 
thigh wounds was noted.  The examiner observed that there was 
no joint abnormality noted and no limitation or motion or 
pain on motion of any joint.  A one-inch traverse wound in 
the right forearm, just below the elbow joint, was noted.  
Skin was shiny and glistening with slight induation at times 
beneath.  There was no limitation of motion of the elbow 
joint, biceps, triceps, and radial reflexes were normal.  
There was a triangular patch of semi-anaesthenia measuring 
six by four by four centimeters beneath (distal) to the 
wound.  There was a vertical wound on the right thigh.  Such 
was about three inches long and about one inch wide at its 
greatest width.  The wound was healed by scar tissue and 
covered by a thin fuchered skin.  Palpation revealed some 
muscle defect beneath it.  There was no pain on palpation and 
no limitation of motion of the knee joint.  The veteran had 
no limp on walking.  X-rays of the right forearm, to include 
the right elbow joint, failed to reveal any osseous 
abnormality.  There were no fragments of foreign material, 
such as shrapnel.  The elbow joint space was of normal width 
with no arthritic changes noted.  X-rays of the right thigh 
region failed to show any retained fragments of foreign 
material in the soft tissues.  There was no deformity or 
abnormality of the bony structures.  The diagnoses were 
healed wounds of right forearm and lower right thigh; 
slight/mild muscle defect in region of right thigh wound; 
normal osseous and joint structures of the right forearm, 
right elbow, right femur, and right knee; and severed 
cutaneous nerve, right forearm, with small area of 
anaesthenia.  

Based on the October 1950 VA examination, the RO notified the 
veteran in a November 1950 letter that the degree of his 
disability had not changed.  

The May 2001 VA examination revealed complaints of aching and 
stiffness of the right thigh and right arm.  The veteran 
indicated that his disabilities were gradually getting worse.  
By way of history, the veteran reported that while serving 
during World War II, his right thigh was injured from 
shrapnel by enemy fire in November 1943.  He spent two and a 
half months receiving treatment at a hospital.  Thereafter, 
he returned to Special Forces of Green Berets and in June 
1944 was wounded in his right arm by shrapnel.  He was in the 
hospital for one month and then returned to active duty.  

Upon physical examination, the veteran was a healthy-looking 
male who did not appear to be in any pain.  He walked well 
and his posture was good.  He was right-handed.  Regarding 
the veteran's right forearm, the examiner noted a scar near 
the right elbow on the medial side of the upper forearm 
measuring 1/4 inch.  It was skin deep, pale-colored, and 
without any adhesions or tenderness.  Neurovascular status 
was satisfactory.  Grip strength was strong and sensation was 
normal.  Range of motion of the elbow was full and painless.  
Pertinent to the veteran's right thigh, the examiner noted a 
faintly visible scar near the outer side of the right distal 
thigh measuring one inch by 1/8 inch.  It was skin deep, 
pale-colored, and without any adhesion or tenderness.  
Examination of the right knee revealed swelling and 
crepitation but no pain.  Range of motion was zero to 130 
degrees and quadriceps muscle tone was good.  X-rays of the 
right forearm and right knee were obtained.  Such revealed 
that the right elbow was normal and very mild arthritis in 
the veteran's right knee.  There was no evidence of any 
metallic foreign particles.

The examiner diagnosed history of shrapnel injury to the 
right arm and right thigh, residual scars, and mild 
degenerative arthritis of the right knee.  

Analysis

VCAA

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  The veteran filed his 
original claim for service connection in November 1997 and 
the RO's initial unfavorable decision was issued in April 
1998, prior to the enactment of the VCAA.  In Pelegrini II, 
the Court clarified that where notice was not mandated at the 
time of the initial RO decision it was not error to provide 
remedial notice after such initial decision.  See id. at 120-
123.  The Court set out that the claimant need only be 
provided VCAA notice and an appropriate amount of time to 
respond, followed by proper subsequent VA process.  See 
Pelegrini II at 120-123; see also 38 C.F.R. § 20.1102 (2004) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  In this case, after 
VCAA notice was provided in February 2003 and May 2004, the 
veteran's increased rating claims were readjudicated and a 
supplemental statement of the case was provided to the veteran 
in November 2004, such that he had the opportunity to respond 
to the RO's remedial VCAA notice prior to the appeal reaching 
the Board.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The letter sent to the veteran in 
February 2003 informed him that he must show evidence of a 
current disability, to include persistent or recurrent 
symptoms.  The May 2004 letter advised the veteran that 
evidence showing that his service-connected disabilities have 
gotten worse was necessary to establish entitlement to an 
increased rating.     

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The February 2003 letter advised the 
veteran that VA would assist him in obtaining medical 
records, employment records, and records from other Federal 
agencies.  The May 2004 letter informed the veteran that VA 
was responsible for obtaining relevant records held by 
Federal agencies, to include service medical records, other 
military records, VA medical records, and Social Security 
Administration records.  He was also advised that VA would 
make reasonable efforts to help him obtain relevant records 
not held by a Federal agency, including records from State or 
local governments, private doctors and hospitals, and current 
or former employers. 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The February 2003 letter notified the veteran that 
he should advise the RO of any additional information or 
evidence that he wanted assistance in obtaining.  The May 
2004 letter informed the veteran that it was his 
responsibility to ensure that the RO receive all requested 
records that are not in the possession of a Federal 
department or agency.      

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The May 2004 letter advised the veteran 
that if he had any evidence in his possession that pertains 
to his claims, he should send it to VA. 

In short, the RO has informed the veteran of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the appellant must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in these 
claims, further development is not needed to comply with 
VCAA.  The veteran has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The veteran has also been afforded a VA examination for the 
purpose of adjudicating his increased rating claims.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claims.

Increased Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2004).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2).  A history with regard to this type of injury 
should include service department evidence or other evidence 
of in-service treatment for the wound and consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  38 C.F.R. § 
4.56(d)(2)(ii).  Objective findings should include entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue and some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2)(iii). 

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities.  Furthermore, in 
an increased rating case the present disability level is the 
primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

A.	Residuals of a Shell Fragment Wound of the Right 
Forearm

The veteran's shell fragment wound of the right forearm is 
rated under Diagnostic Code 5307, which applies to residuals 
of injury to muscle group VII, namely the muscles arising 
from internal condyle of the humerus.  The function of these 
muscles is flexion of wrist and fingers.  Diagnostic Code 
5307 provides for a 10 percent evaluation for a moderate 
disability, a 20 percent evaluation for a moderately severe 
disability, and a 30 percent evaluation for a severe 
disability.  
38 C.F.R. § 4.73, Diagnostic Code 5307.

The veteran claims that he has pain in his right arm and a 
tingly sensation by his elbow.  As such, he contends that he 
is entitled to a rating in excess of 10 percent.

For the following reasons, the Board finds that the veteran 
is not entitled to an increased rating for residuals of a 
shell fragment wound of the right forearm, with muscle group 
VII impairment.  From a review of the evidence, there is a 
history of in-service hospitalization and treatment for 
approximately one month.  At the time of the initial injury, 
it was noted that shrapnel had penetrated the proximal and 
medial aspect of the right forearm.  Small lacerations and 
abrasions of the right elbow and forearm were observed.  The 
veteran's service medical records also document debridement 
and removal of a foreign body.  There is no evidence that the 
veteran had a through-and through injury.  Following in-
service treatment, the veteran had slight pain, but finger 
movements and sensation were normal.  He was subsequently 
discharged to duty.  Additionally, at the time of the October 
1950 VA examination, there was no limitation of motion of the 
elbow joint and radial reflexes were normal.  A triangular 
patch of semi-anaesthenia distal to the wound and a one-inch 
wound with slight induation beneath at times were observed.  
At the time of the completion of the veteran's in-service 
treatment for the shrapnel wound to his right forearm and the 
VA examination approximately five years later, the evidence 
of record fails to demonstrate consistent complaints of 
cardinal signs and symptoms of muscle disability or evidence 
of inability to keep up with work requirements.  Moreover, 
there was no evidence of a missile track through one or more 
muscle groups, loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared to the sound side, 
or, positive evidence of impairment on tests of strength and 
endurance when compared with the sound side.    

Likewise, at the veteran's May 2001 VA examination, the 
evidence fails to demonstrate consistent complaints of 
cardinal signs and symptoms of muscle disability, evidence of 
inability to keep up with work requirements, or objective 
findings indicative of a moderately severe muscle disability.  
Specifically, on examination, the veteran had a 1/4 inch scar 
on the medial side of the upper forearm that was skin deep, 
pale-colored, and without adhesions or tenderness.  
Neurovascular status was satisfactory.  Grip strength was 
strong and sensation was normal.  Range of motion of the 
elbow was full and painless.  

There are, in short, no objective findings of record that 
would establish that the degree of disability resulting from 
the veteran's muscle group VII impairment more nearly 
approximates the level of moderately severe.  Therefore, an 
increased evaluation is not warranted under the criteria of 
Diagnostic Code 5307.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2004), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a higher disability evaluation.  The Board 
initially notes that at the May 2001 VA examination the 
veteran had a 1/4 inch scar on his right forearm.  However, 
such was asymptomatic and therefore, diagnostic codes 
pertinent to scars are inapplicable.  Additionally, the 
veteran demonstrated full and painless range of motion of the 
elbow and as such, a rating under diagnostic codes regarding 
limitation of motion is not warranted.  Finally, the Board 
notes the veteran's subjective complaints of a tingly 
sensation by his right elbow and the October 1950 examiner's 
diagnosis of severed cutaneous nerve with a small area of 
anaesthenia; however, objective evidence at the May 2001 VA 
examination revealed that the veteran's neurovascular status 
was satisfactory, grip strength was strong, and sensation was 
normal.  As such, a review of the record, to include the 
veteran's subjective complaints and the objective medical 
evidence, otherwise fails to reveal any additional functional 
impairment associated with the veteran's residuals of a shell 
fragment wound of the right forearm to warrant consideration 
of alternate rating codes.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation of his residuals of a shell fragment wound of the 
right forearm, with muscle group VII impairment.  Therefore, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7.

B.	Residuals of a Shell Fragment Wound of the Right Thigh

The veteran's shell fragment wound of the right thigh is 
rated under Diagnostic Code 5313, which applies to residuals 
of injury to muscle group XIII, namely the posterior thigh 
group and hamstring complex of 2-joint muscles.  The function 
of these muscles is extension of hip and flexion of the knee, 
outward and inward rotation of the flexed knee, acting with 
rectus femoris and sartorius synchronizing simultaneous 
flexion of hip and knee and extension of hip and knee by 
belt-over-pulley action at knee joint.  Diagnostic Code 5313 
provides for a 10 percent evaluation for a moderate 
disability, a 20 percent evaluation for a moderately severe 
disability, and a 30 percent evaluation for a severe 
disability.  38 C.F.R. § 4.73, Diagnostic Code 5313.

The veteran claims that he has pain in his right thigh that 
results in sleep difficulty and the use of muscle relaxers.  
As such, he contends that he is entitled to a rating in 
excess of 10 percent.

For the following reasons, the Board finds that the veteran 
is not entitled to an increased rating for residuals of a 
shell fragment wound of the right thigh, with muscle group 
XIII impairment.  From a review of the evidence, there is a 
history of prolonged in-service hospitalization and treatment 
lasting for approximately four months.  At the time of the 
initial injury, it was noted that the wound lacerated the 
right posterior thigh.  The wound was over the biceps muscle, 
but no more than skin was penetrated.  The veteran's service 
medical records also document debridement.  However, there 
was hemorrhage from the wound and as such, an operation was 
performed and a clot removed.  A severe sprain of the knee 
was also diagnosed.  The veteran was subsequently discharged 
to duty.  Additionally, at the time of the October 1950 VA 
examination, it was observed that the wound was healed by 
scar tissue covered by a thin fuchered skin and palpation 
revealed some muscle defect beneath it.  There was no 
limitation of motion of the knee joint and no pain on 
palpation.  Slight/mild muscle defect in the region of the 
right thigh wound was diagnosed.  At the time of the 
completion of the veteran's in-service treatment for the 
shrapnel wound to his right thigh and the VA examination 
approximately five years later, the evidence of record fails 
to demonstrate consistent complaints of cardinal signs and 
symptoms of muscle disability or evidence of inability to 
keep up with work requirements.  The Board observes that the 
veteran's right thigh wound had a slight muscle defect; 
however, there was no evidence of a missile track through one 
or more muscle groups, loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared to the sound 
side, or, positive evidence of impairment on tests of 
strength and endurance when compared with the sound side.    

Likewise, at the veteran's May 2001 VA examination, the 
evidence fails to demonstrate consistent complaints of 
cardinal signs and symptoms of muscle disability, evidence of 
inability to keep up with work requirements, or objective 
findings indicative of a moderately severe muscle disability.  
Specifically, on examination, the veteran had had a faintly 
visible 1/8 inch scar that was skin deep, pale-colored, and 
without adhesion or tenderness.  Upon objective examination, 
the veteran had swelling and crepitation, but no pain.  
Quadriceps muscle tone was good and range of motion was zero 
to 130 degrees.  The Board observes that full range of motion 
of the knee is zero to 140 degrees.  See 38 C.F.R. § 4.71, 
Plate II.  X-rays revealed very mild arthritis in the 
veteran's right knee and as such, the examiner diagnosed mild 
degenerative arthritis of the right knee.

There are, in short, no objective findings of record that 
would establish that the degree of disability resulting from 
the veteran's muscle group XIII impairment more nearly 
approximates the level of moderately severe.  Therefore, an 
increased evaluation is not warranted under the criteria of 
Diagnostic Code 5313.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2004), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a higher disability evaluation.  The Board 
initially notes that at the May 2001 VA examination the 
veteran had a 1/8 inch scar on his right thigh.  However, 
such was asymptomatic and therefore, diagnostic codes 
pertinent to scars are inapplicable.  Additionally, the Board 
observes that the veteran has a diagnosis of arthritis of the 
right knee, demonstrated by X-ray evidence.  Diagnostic Code 
5003, pertinent to arthritis, provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  Diagnostic 
Code 5260 provides for a noncompensable rating where flexion 
of the knee is limited to 60 degrees.  As the veteran 
demonstrated flexion to 130 degrees, he is not entitled to a 
higher evaluation under Diagnostic Code 5260.  Additionally, 
the veteran is not entitled to a separate evaluation under 
Diagnostic Code 5260 as the functional impairment of the 
slight limitation of motion of his knee is already 
contemplated in the veteran's 10 percent evaluation under 
Diagnostic Code 5313.  See Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).  A review of the record, to include the 
veteran's subjective complaints and the objective medical 
evidence, otherwise fails to reveal any additional functional 
impairment associated with the veteran's residuals of a shell 
fragment wound of the right thigh to warrant consideration of 
alternate rating codes.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation of his residuals of a shell fragment wound of the 
right thigh, with muscle group XIII impairment.  Therefore, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7.



C.	Extra-schedular Considerations

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2004).  The record does not reflect any 
post-service hospitalizations for the veteran's right thigh 
or right forearm disabilities or show that such are unusually 
manifested.  Rather, the medical evidence shows that any 
objective manifestations of the veteran's disabilities are 
exactly those contemplated by the schedular criteria and that 
his disabilities have remained stable for many years.  Also, 
in this case, the veteran has not indicated that he missed 
time from work due to residuals of his shell fragment wounds 
to his right forearm and right thigh.  As such, the current 
medical evidence of record shows that any objective 
manifestations of the veteran's disabilities are exactly 
those contemplated by the schedular criteria and considered 
in the currently assigned evaluations.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disabilities would be in excess of that 
contemplated by the assigned evaluations.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.

ORDER

An increased rating for service-connected residuals of a 
shell fragment wound of the right forearm is denied.

An increased rating for service-connected residuals of a 
shell fragment wound of the right thigh is denied. 


	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


